DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 12, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garrett [US 20150346163].
As to claim 11. Garrett discloses A method for automated wetstock management comprising: 
sensing, using one or more of a plurality of sensors disposed in a fuel storage facility, [0055, fig. 5] acoustic sensor 216 associated with a fuel tank UST 244, fuel data characterizing one or more aspects of the fuel storage facility, [0065] sensing fuel level in a fuel tank UST using the acoustic sensors; 
processing, [0063, 0064] the control system performs processing, by a wetstock management server communicatively coupled to the plurality of sensors, [0053] the control system, located on a cloud server, the fuel data to detect whether the fuel data satisfies an exception indicative of an operational issue of the fuel storage facility, [0065] the control system determines if the measured fuel level is different from the fuel level in the tank, based on one or more predefined rules or models stored in the wetstock management server, [0063, 0067] the measured characteristic is compared with a predetermined signature, wherein the stored signature reads on the claimed model stored in the server; and 
in response to detecting that the fuel data satisfies the exception: 
assigning, by the wetstock management server, a risk category among a plurality of predefined risk categories to the exception based on one or more exception criteria associated with each of the plurality of predefined risk categories, [0065] the system identifies if the error is indicative of a leak or problem with one of the sensors, which are different categories of problems, 
selecting, by the wetstock management server, one or more electronic communication channels among a plurality of predefined electronic communication channels based on the assigned risk category, [0054] the control system takes appropriate action based on the analysis, including alerting appropriate personnel or sounding an alarm, which reads on the claimed plurality of communication channels, and 
electronically transmitting, by the wetstock management server, an alert characterizing the operational issue to one or more users via the one or more selected electronic communication channels, [0054].

As to claim 12. Garrett discloses The method of claim 11, wherein the assigning of the risk category to the exception comprises: 
obtaining, by the wetstock management server, a current fuel level based on the fuel data, [0065] fuel level determined using automatic tank gauge;
calculating, by the wetstock management server, a difference between the current fuel level and a predefined capacity of a fuel tank, [0065] liquid level based on the automated tank gauge is determined to be above the liquid level determined using the acoustic sensor; and 
assigning, by the wetstock management server, the risk category to the exception based on the calculated difference, [0065] a risk category is assigned, sensor error or leak, based on the determined difference.

As to claim 20. Is rejected using the same prior art and reasoning as to that of claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 6, 8-10, 16, 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garrett in view of Joginipelly et al. [US 20190330047].
As to claim 1. Garrett discloses A method for automated wetstock management comprising: 
sensing, using one or more of a plurality of sensors disposed in a fuel storage facility, [0055, fig. 5] acoustic sensors 216 associated with a fuel tank UST 244, and [0065] automated tank gauge, fuel data characterizing one or more aspects of the fuel storage facility, [0065] sensing fuel level in a fuel tank UST using the acoustic sensors and automated tank gauge; 
processing, [0063, 0064] the control system performs processing, by a wetstock management server communicatively coupled to the plurality of sensors, [0053] the control system, located on a cloud server, the fuel data to detect whether the fuel data satisfies an exception indicative of an operational issue of the fuel storage facility, [0065] the control system determines if the measured fuel level is different from the fuel level in the tank, based on one or more predefined rules or models stored in the wetstock management server, [0063, 0067] the measured characteristic is compared with a predetermined signature, wherein the stored signature reads on the claimed model stored in the server; and 
in response to detecting that the fuel data satisfies the exception: 
identifying, by the wetstock management server, the operational issue of the fuel storage facility based on the exception, [0065] the system identifies if the error is indicative of a leak or problem with one of the sensors.
Garrett fails to disclose wherein the method comprising generating, by the wetstock management server, a workflow including a series of steps for assisting one or more users of the fuel storage facility to resolve the identified operational issue, and causing, by the wetstock management server, a device communicatively coupled to the wetstock management server to display a visual characterization of the workflow using a display unit of the device.
Joginipelly teaches a method and system for managing and controlling fuel dispensaries comprising a storage tank fuel level metrics sensors, [0014]; wherein, [0054], data is generated at the dispensaries including data from sensors and error codes related to the dispenser and fuel tank; and [0080] provide data related to the tank and dispensaries, including error codes, to a server 16, [fig. 1, 7]; [0080] wherein the server provides the data to a dashboard generator 108; and [0080] provide the generated dashboard to a user through a display; [0036] wherein the dashboard includes a corrective action recommendation, as a display generated on the user’s phone, for the one or more conditions determined; wherein the corrective action recommendation includes steps of “ways to fix”, as illustrated in [fig. 8D].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Garrett with that of Joginipelly so that the system can dispatch technicians to locations by providing the workflow for consistent and repeatable fix for common errors to avoid guesswork.

As to claim 2. Garrett discloses The method of claim 1, wherein the detecting of whether the fuel data satisfies the exception comprises: obtaining a current fuel level based on the fuel data, [0065] fuel level determined using automatic tank gauge; and determining whether the current fuel level exceeds a predefined capacity of a fuel tank, [0065] liquid level based on the automated tank gauge is determined to be above the liquid level determined using the acoustic sensor.

As to claim 3. Garrett discloses The method of claim 1, wherein the visual characterization includes analytical information of the fuel data and one or more recommended actions for resolving the operational issue.
Joginipelly teaches a method and system for managing and controlling fuel dispensaries comprising a storage tank fuel level metrics sensors, [0014]; wherein, [0054], data is generated at the dispensaries including data from sensors and error codes related to the dispenser and fuel tank; and [0080] provide data related to the tank and dispensaries, including error codes, to a server 16, [fig. 1, 7]; [0080] wherein the server provides the data to a dashboard generator 108; and [0080] provide the generated dashboard to a user through a display; [0036] wherein the dashboard includes a corrective action recommendation, as a display generated on the user’s phone, for the one or more conditions determined; wherein the corrective action recommendation includes analytical information of the data, [fig. 8C], and steps of “ways to fix”, as illustrated in [fig. 8D].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Garrett with that of Joginipelly so that the system can dispatch technicians to locations by providing the workflow for consistent and repeatable fix for common errors to avoid guesswork.

As to claim 5. Garrett discloses The method of claim 1, wherein the fuel data includes measurements obtained by two or more of the plurality of sensors, [0065] fuel level determined using automatic tank gauge and an acoustic sensor.

As to claim 6. Garrett fails to disclose The method of claim 1, further comprising: determining, by the wetstock management server, whether the fuel data satisfies any of a plurality of predefined exceptions, respectively; and in response to determining that one or more of the plurality of predefined exceptions are satisfied, identifying, by the wetstock management server, the operational issue of the fuel storage facility based on the one or more predefined exceptions that are satisfied.
Joginipelly teaches a method and system for managing and controlling fuel dispensaries comprising a storage tank fuel level metrics sensors, [0014]; wherein, [0054], data is generated at the dispensaries including data from sensors and error codes related to the dispenser and fuel tank; and [0080] provide data related to the tank and dispensaries, including error codes, to a server 16, [fig. 1, 7]; [0080] wherein the server provides the data to a dashboard generator 108; and [0080] provide the generated dashboard to a user through a display; [0036] wherein the dashboard includes a plurality of errors identified for a dispenser, [fig. 8C]; and a corrective action recommendation for the one or more conditions determined [fig. 8D]; wherein the corrective action recommendation includes steps of “ways to fix”, as illustrated in [fig. 8D].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Garrett with that of Joginipelly so that the system can dispatch technicians to locations by providing the workflow for consistent and repeatable fix for common errors to avoid guesswork.

As to claim 8. Garrett fails to disclose The method of claim 6, further comprising: causing, by the wetstock management server, the device to display a visual characterization of the one or more predefined exceptions that are satisfied via the display unit.
Joginipelly teaches a method and system for managing and controlling fuel dispensaries comprising a storage tank fuel level metrics sensors, [0014]; wherein, [0054], data is generated at the dispensaries including data from sensors and error codes related to the dispenser and fuel tank; and [0080] provide data related to the tank and dispensaries, including error codes, to a server 16, [fig. 1, 7]; [0080] wherein the server provides the data to a dashboard generator 108; and [0080] provide the generated dashboard to a user through a display; [0036] wherein the dashboard includes a corrective action recommendation for the one or more conditions determined [fig. 8D]; wherein the corrective action recommendation includes steps of “ways to fix”, as illustrated in [fig. 8D].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Garrett with that of Joginipelly so that the system can dispatch technicians to locations by providing the workflow for consistent and repeatable fix for common errors to avoid guesswork.

As to claim 9. Garrett discloses The method of claim 8, wherein the visual characterization includes an indication of whether the one or more predefined exceptions that are satisfied are active or inactive.
Joginipelly teaches a method and system for managing and controlling fuel dispensaries comprising a storage tank fuel level metrics sensors, [0014]; [0084] wherein the dashboard includes a current status and repair progress of the current error.
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Garrett with that of Joginipelly so that the system can automatically track the status of errors and manage the assignment of technicians accordingly.

As to claim 10. Is rejected using the same prior arts and reasoning as to that of claim 1.

As to claim 16. Garrett fails to disclose The method of claim 11, further comprising: generating, by the wetstock management server, a workflow including a series of steps for assisting the one or more users to resolve an operational issue associated with the exception; and electronically providing, by the wetstock management server, the workflow to the one or more users.
Joginipelly teaches a method and system for managing and controlling fuel dispensaries comprising a storage tank fuel level metrics sensors, [0014]; wherein, [0054], data is generated at the dispensaries including data from sensors and error codes related to the dispenser and fuel tank; and [0080] provide data related to the tank and dispensaries, including error codes, to a server 16, [fig. 1, 7]; [0080] wherein the server provides the data to a dashboard generator 108; and [0080] provide the generated dashboard to a user through a display; [0036] wherein the dashboard includes a location of the dispenser, and a corrective action recommendation, as a display generated on the user’s phone, for the one or more conditions determined; wherein the corrective action recommendation includes steps of “ways to fix”, as illustrated in [fig. 8D].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Garrett with that of Joginipelly so that the system can dispatch technicians to locations by providing the workflow for consistent and repeatable fix for common errors to avoid guesswork.

As to claim 17. Garrett discloses The method of claim 16, wherein the electronic providing of the workflow comprises: causing, by the wetstock management server, a device communicatively coupled to the wetstock management server to display a visual characterization of the workflow using a display unit of the device.
Joginipelly teaches a method and system for managing and controlling fuel dispensaries comprising a storage tank fuel level metrics sensors, [0014]; wherein, [0054], data is generated at the dispensaries including data from sensors and error codes related to the dispenser and fuel tank; and [0080] provide data related to the tank and dispensaries, including error codes, to a server 16, [fig. 1, 7]; [0080] wherein the server provides the data to a dashboard generator 108; and [0080] provide the generated dashboard to a user through a display; [0036] wherein the dashboard includes a location of the dispenser, and a corrective action recommendation, as a display generated on the user’s phone, for the one or more conditions determined; wherein the corrective action recommendation includes steps of “ways to fix”, as illustrated in [fig. 8D].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Garrett with that of Joginipelly so that the system can dispatch technicians to locations by providing the workflow for consistent and repeatable fix for common errors to avoid guesswork.

As to claim 19. Garrett discloses The method of claim 11, further comprising: determining, by the wetstock management server, whether the fuel data no longer satisfies the exception; and electronically transmitting, by the wetstock management server, a message indicating that the exception is no longer satisfied to the one or more users when the exception is no longer satisfied.
Joginipelly teaches a method and system for managing and controlling fuel dispensaries comprising a storage tank fuel level metrics sensors, [0014]; [0084] wherein the dashboard includes a current status and repair progress of the current error.
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Garrett with that of Joginipelly so that the system can automatically track the status of errors and manage the assignment of technicians accordingly.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garrett in view of Joginipelly as applied to claim 11 above, further in view of Liebal et al. [US 20110031267].
As to claim 13. The combination of Garrett and Joginipelly fails to disclose The method of claim 11, wherein the plurality of predefined electronic communication channels include two or more of e-mail, short message service (SMS), a push notification through a device application, an automated telephonic call.
Liebal teaches a system and method for detecting a discrepancy in a flow rate of a fuel dispenser wherein the system sends an alert to a user using a plurality of electronic communication channels including an e-mail, phone call and text message, [0040].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Garrett and Joginipelly with that of Liebal so that the system can use one of the widely used communication means to maximize the possibility of reaching the required user.

Allowable Subject Matter
Claims 4, 7, 14, 15, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080. The examiner can normally be reached 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benyam Haile/Primary Examiner, Art Unit 2688